DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first logic state an second logic state of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. US 10,031,539.



Regarding claim 2, Kato discloses the power transistor and the sense transistor are MOSFET devices (MP7), and wherein the drive signal (V1) is a gate voltage, said comparator circuit (U8) configured to compare the gate voltage (V1) to the switching reference (- input of U8) in order to detect transition of the power transistor (MP7) and the sense transistor (Q1) from a triode region of operation to a saturation region of operation (see col. 6, lines 60-65).



Regarding claim 5, Kato discloses a circuit, comprising: a MOSFET power transistor (MP7) configured to deliver an output current to a load (R6); a MOSFET sense transistor (Q1) configured to generate a sense current (current through R5) proportional to the output current (current from MP7); a differential amplifier circuit (U7) having an output configured to generate a gate voltage of the power transistor (MP7) and the sense transistor (Q1) in response to a feedback signal (VOX) derived from the sense current (current through R5) and a reference voltage ( 71) to control operation of the MOSFET power (MP7) and sense transistors (Q1) in a triode mode of operation and a saturation mode of operation (see col. 6, lines 60-65); a comparator circuit (U8) configured to compare the gate voltage (V1) to a switching reference (- input of U8) to detect whether the MOSFET power (MP7) and sense transistors (Q1) are in the triode mode of operation and saturation mode of operation (see col. 6, lines 60-65); and a variable voltage generator circuit (71) configured to switch between generating a first value for the reference voltage (71) when the comparator detects that the MOSFET power (MP7) and sense transistors (Q1) are in the triode mode of operation and generating a second value, different from the first value (see col. 6, lines 60-65), for the 

Regarding claim 7, Kato discloses a circuit, comprising: a MOSFET power transistor (MP7)(Fig. 10) configured to deliver an output current to a load (R6); 4 3623956.1CUSTOMER NO. 117381PATENT APPLICATION Docket No. 50650-01306 a MOSFET sense transistor (MP7) configured to generate a sense current (current through R5) proportional to the output current (current from MP7); a differential amplifier circuit (U7) having an output configured to generate a gate voltage of the power transistor (MP7) and the sense transistor (Q1) in response to a feedback signal (VOX) derived from the sense current (current through R5) and a first reference signal (71) to control operation of the MOSFET power (MP7) and sense transistors (Q1) in a triode mode of operation and a saturation mode of operation (see col. 6, lines 60-65); a comparison circuit (U8) configured to detect whether the MOSFET power (MP7) and sense transistors Q1) are in the triode mode of operation and saturation mode of operation (see col. 6, lines 60-65) based on a comparison of the gate voltage to a second reference signal (- input of U8); and a variable voltage generator circuit (71) configured to generate the first reference signal (71)  having a voltage value that varies in dependence on the detection made by the comparison circuit (U8).

Regarding claim 8, Kato discloses the voltage value switches between two different voltage values (col. 1, lines 45-51) dependence on the detection made by the comparison circuit (U8).

Allowable Subject Matter
Claims 4, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4: the prior art of record does not teach “an enable circuit configured to count transitions of the switch control signal and generate an enable signal for application to 2 3544838.1CUSTOMER NO. 117381PATENT APPLICATION Docket No. 50650-01306 control operation of the comparator circuit in response to a comparison of the counted transitions to a count threshold.”
Regarding claim 6: the prior art of record does not teach “an enable circuit configured to count transitions of the switch control signal and generate an enable signal for application to control operation of the comparator circuit in response to a comparison of the counted transitions to a count threshold.”
Regarding claim 9: the prior art of record does not teach “an enable circuit configured to count transitions of the switch control signal and generate an enable 
signal for application to control operation of the comparator circuit in response to a comparison of the counted transitions to a count threshold.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        






	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839